DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9,11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brusatore (US 20080110088 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Brusatore (US 20080110088 A1) in view of Park (US 9629311 B2).
Regarding claim 9: Brusatore teaches a system (Abstract) for growing plants (54), the system comprising: a frame (10) for supporting a plant; a root support (50) for housing a root system of the plant, the root support connected to the frame; a light source (24) disposed below the frame at a determined distance from the frame so as to promote growth of the plant downward toward the light (Fig. 5) a fluid source mounted (62) to the frame (Fig. 4B, 4D); a supply line (28) in fluid connection with the fluid source, the supply line adapted to carry a fluid from the source; and a needle (34) adapted to pierce a surface of a plant (the terminology “adapted to” is simply functional language and it is clear that if the plant were large enough, the needle 34 would be able to pierce the surface of a plant) near the root support (Fig. 5); wherein the fluid source is adapted to apply a motive force to the fluid in order to move the fluid through the supply line, the needle, and into the plant (para 74, “The water distribution system shown in FIG. 4A for example, is operated at a pressure such that water reaches all of the needles in a sphere at substantially the same time to deliver substantially the same amount of water to each plant to maintain even weight distribution and balance throughout the sphere”).
However, if applicant disagrees with examiner’s interpretation of Brusatore above, then Brusatore in view of Park would teach the limitations of claim 9.
Park teaches a needle (10) adapted to pierce a surface of a plant near the root support (abstract, “a needle which is inserted into a plant body and configured to allow the injection solution in the main body to flow out to the outside”); wherein the fluid source (20) is adapted to apply a motive force (via 40) to the fluid in order to move the fluid through the supply line, the needle, and into the plant (Col 7 lines 24-28, “In this case, as the elastic member 24 is released from the compressed state, the elastic member 24 pushes the injection unit 40, whereby the injection solution may be slowly injected into the plant body through the needle 10”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the needle as disclosed by Brusatore with the piercing needle as taught by Park so as to provide nutrients directly into the plant and therefore optimize the nutrient feeding system, therefore achieving the predictable result of a more efficient apparatus. 
Regarding claim 11: the modified reference teaches the limitations of claim 9 as shown above.
Brusatore further teaches wherein the root support (50) is connected to the frame (10) on a top side of the frame (Fig. 5).
Regarding claim 12: the modified reference teaches the limitations of claim 9 as shown above.
Brusatore further teaches wherein the light source (24) is disposed at the determined distance from the frame (10) and points toward the frame (Fig. 5).
Regarding claim 13: the modified reference teaches the limitations of claim 9 as shown above.
Brusatore further teaches wherein the light source (24) comprises a plurality of light emitting elements, wherein the light emitting elements are configured to emit different frequencies of light (para 116, “Light emitting diodes are preferred as the light source because they allow remote control of the spectrum of light within the sphere to accommodate and control specific stages of plant growth and development.”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore and Park as applied to claim 9 above, and further in view of Souvlos (US 7730663 B2).
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above.
Modified Brusatore teaches the root support (50) is connected to the frame (10).
Modified Brusatore fails to teach wherein the root support is connected to the frame on an underside of the frame.
However, Souvlos teaches wherein the root support (16) is connected to the frame (14) on an underside of the frame (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the puck and vessel as disclosed by modified Brusatore with the connection to the underside of the frame as taught by Souvlos so as to allow modularity of the root supports and have them easily connected or disconnected to the growing apparatus as necessary, therefore achieving the predictable result of a more effective system.
Response to Arguments
Applicant’s arguments with respect to claims 9-13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art cited on but not relied upon are in the relevant fields of needles or injection devices for vegetation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642